Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites an LED lighting device including, in combination, wherein the tee top of the inductive power transmitter is configured to be located between the annular stop of the standard wall fitting and the inductive power-receiver pad of the LED lamp module.
Independent claim 12 recites an LED lighting device including, in combination, wherein the tee top of the inductive power transmitter is configured to be located between the annular stop of the standard wall fitting and the inductive power-receiver pad of the LED lamp module; and wherein the LEDs of the LED lamp module are controlled by signals detected by the IR receiver of the LED lamp module the IR emitter of the inductive power transmitter.
Independent claim 20 recites an LED lighting device including, in combination, wherein the tee top of the inductive power transmitter is configured to be located between the annular stop of the standard wall fitting and the inductive power-receiver pad of the LED lamp module; and wherein the LED lamp module is configured to be one of removed or installed on the standard wall fitting adjacent the inductive power transmitter when the standard wall fitting is located below a water level of an area at which the standard wall fitting is located.
These features are not disclosed or suggested by the prior of record. Other claims depend therefrom.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lakirovich et al. U.S. 2012/0212150 A1 discloses a lighting system for wirelessly providing power to a lighting assembly across a wall.
Hutchings U.S. 2006/0101567 A1 discloses a peripheral device for a spa makes use of inductance for power and/or control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875